                                  Case 19-11104-JTD                  Doc 1       Filed 05/15/19            Page 1 of 28




United States Bankruptcy Court for the:

DISTRICT OF DELAWARE

Case number   6r*nown¡                                                      Chapter      11

                                                                                                                          E   Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-lndividuals Filinq for Bankruptcv                                                                                           4t19

lf more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtofs name and case number (if known).
For more information, a separate document, lnstructions for Bankruptcy Forms for Non-lndividuals, is available,


1.   Debtor's name                EdqeMarc Enerqv Holdinqs. LLC

2.   All other names debtor
     used in the last 8 years
     lnclude any assumed
     names, hade names and
     doing business as names

3.   Debtor's federal
     Employer ldentification      XX-XXXXXXX
     Number (ElN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  1800 Main Street
                                  Suite 220
                                  Ganonsburg, PA 15317
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Washington                                                      Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor'swebsite(URL) http://www.edgemarcenergy.com/


6.   Type ofdebtor                I   Corporation (including Limited Liability Company (LLG) and Limited Liability Partnership (LLP))
                                  E   Partnership (excluding LLP)
                                  E   Ottrer. Specify:




Official Form 201                           Voluntary Petit¡on for Nonlndividuals Filing for Bankruptcy                                              page     1
                                       Case 19-11104-JTD                        Doc 1         Filed 05/15/19              Page 2 of 28
Debtor    EdgeMarc Energy Holdings, LLC                                                                        Case number (if known)
          Name



7    Describe debtor's business A. Check one:
                                        E   Health Care Business (as defined in 11 U.S.C. S 101(274))
                                        E   Single Asset Real Estate (as defined in         1l   U.S.C. S 101(5f B))
                                        E   Railroad (as defined in 11 U.S.C. S 101(44))
                                        E   Stockbroker (as defined in l1 U.S.C. S 101(534))
                                        E   Gommodity Broker (as defined in 11 U.S.C. S 101(6))
                                        E   CÞaring Bank (as defined in 11 U.S.C. S 781(3))
                                        I   None ofthe above

                                        B. Check all that apply
                                        E   Tax-exempt entity (as described in 26 U.S.C. 5501)
                                        E   lnvestment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. S80a-3)
                                        E   lnvestment advisor þs defined in 15 U.S           C   $S0bZ(a)(t,|f)            ,                      ,




                                        C. NAICS (North American lndustry Classification System) 4-digit code that best describes debtor.
                                           See
                                                    2111

8.   Under which chapter of the         Check one:
     Bankruptcy Gode is the             E   Chapter 7
     debtor f¡ling?
                                        E   Cnapter 9
                                        I   Chapter      11 .   Check att that appty:
                                                                    tr   Debtor's aggregate noncont¡ngent liquidated debts (excluding debts owed to insiders or affiliates)
                                                                         are less lhan$2,725,625 (amount subject to adjustmenton 4lO'1122 and every 3 years after that).
                                                                    tr   Thedebtorisasmall businessdebtorasdefinedinll U.S.C.S101(51D). lfthedebtorisasmall
                                                                         business debtor, attach the most recent balance sheet, statement ofoperations, cash-flow
                                                                         statement, and federal income tax return or if all of these documents do not exist, follow the
                                                                         procedure in 't1 U.S.C. S 1116(1XB).
                                                                    tr   A plan is being filed with this petition.
                                                                    tl   Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                         accordance with 11 U.S.C. S 1126(b).
                                                                    I    The debtor is required to file periodic reports (for example, 1 0K and 10Q) with the Securities and
                                                                         Exchange Commission according to g 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                         attachment to Voluntary Pet¡tion for Non-lndividuals Filing for Bankruptcy under Chapter 11
                                                                         (Official Form 2014) with this form.
                                                                    tr   The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule l2b-2.
                                        E   Chapter 12



9.   Were prior bankruptcy              I   ¡to.
     cases filed by or against
     the debtor within the last 8       E   Yes.
     years?
     lf more than 2 cases, attach a
     separate list.                                  District                                      When                                 Case number

                                                     District                                      When                                 Case number


10. Are any bankruptcy      cases       E   trlo
     pending or being filed by a
     business partner or an             I   Yes.
     affiliate of the debtor?
     List all cases. lf more than 1,
     attach a separate list                          Debtor        See Schedule         I                                           Relationship

                                                     District                                      When                             Case number, if known




Official Form 201                                  Voluntary Petit¡on for Non-lndividuals Filing for Bankruptcy                                                     page2
                                  Case 19-11104-JTD                         Doc 1        Filed 05/15/19               Page 3 of 28
Debtor EdqeMarc Enerqy Holdings, LLC                                                                     Case number (,fknown)
           Nãme



11. Why is the    case filed in   Check all that apply:
      this distrtct?
                                  I       Debtor has had its domicile, principal place of business, or principal assets ¡n this district for 180 days immediately
                                          preceding the date of this petition or for a longer part of such 180 days than in any other district.

                                  I      A bankruptcy case concerning debtor's affiliate, general partner, or partnership ¡s pending in this district.


12.   Does the debtorown or       lNo
      have possession of any
      real propefi or personal                    Answer below for each property that needs immediate ettention. Attach additional sheets if needed
                                  E    Yes.
      property that needs
      immediate attent¡on?                        Why does the property need immediate attention? (Check all that apply.)
                                                  E   ft poses or is alleged to pose a threat of ¡mminent and identifiable hazard to publ¡c health or saËty.
                                                      What is the hazard?
                                                  E   ft needs to be physically secured or protected from the weather.

                                                  E    ft includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                                      livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                  E otner
                                                  Where is the property?
                                                                                    Number, Street, City, State & ZIP Code
                                                  ls the property insured?
                                                  E tto
                                                  E yes.     lnsurance agency

                                                             Contact name
                                                             Phone



           Statistical and administrative information

13. Debtor's estimation of                    Check one:
      available funds
                                              E    Funds will be available for distribution to unsecured creditors.

                                              I    After any administrative expenses are paid, no funds will be available to unsecured creditors.


14. Estimated number of
      creditors
                                  E r¿s                                                 r  l,ooo-s,ooo                             E zs,oor-so,ooo
                                  E so-gs                                               El soor-ro,ooo                             E so,ool-roo,ooo
                                  E roo-rsg                                             E ro,oor-zs,ooo                            E More than100,000
                                  E    zoo-gss


15.   Estimated Assets            tr   $o - $so,ooo                                     E    $t,ooo,oot - $10 miuion               E $soo,ooo,oo1 - 91 birion
                                  tr   $so,oor - $1oo,ooo                               E    $ro,ooo,oor -$50 milion               E $r,ooo,ooo,oo1 - g1o binion
                                  E    $roo,oor - g5oo,ooo                              E    $so,ooo,oot - gloo minion             E $ro,ooo,ooo,oor - $50 birion
                                  E $soo,oot          - g1 milion                       I    $roo,ooo,oo1 - $5oo miuion            E More than $50 billion

16. Estimated liabilities         tr   $o - $so,ooo                                     E    $t ,ooo,oot - 91o m¡lion              E $soo,ooo,oo1 - $1 bilion
                                  tr $so,oor - $1oo,ooo                                 tr   $to,ooo,oot -$so miuion               E $r,ooo,ooo,oor - $10 birion
                                  E    $roo,oor - $soo,ooo                              E    $so,ooo,oot - gloo milion             E $ro,ooo,ooo,oo1 - $so birion
                                  E    $soo,oot - gr miilion                            I    $roo,ooo,ooi - $5oo mirion            E More than $50 billion




Off¡c¡al Form 201                                 Voluntary Petition for Non-lndividuals F¡ling for Bankruptcy                                                   page 3
                              Case 19-11104-JTD                            Doc 1          Filed 05/15/19                     Page 4 of 28




teblor      Edg¡Ma¡c Enlrsy
           ffi                   Holdlnsg,      l¿C:                                                  CasÉ           nlñb€r {nt4o*n}



            Rrquest for Rcllal. Dscla¡allon, ¡nd Slgnaturu

WARNII|C     - BankrupEy fr¡t¡d ls a saliow crùnð.     Maklng   I   f¡lsc rbþment ln conn¡cfm wiüt E bsnkruplcy casð csn ¡aalt ln Ínes           ç   lo S5{t0,000 or
               la$ñonænt lorrrp b        yearg,
                                        20        or   bofi. l8 U.S.C.    ÊÊ t52. 134t, 1519, afil 3t 71.

l?. D¡chratbn ¡nd slgnrtun
   of.ulhofL¡d                     Tlr€ deôtof rÉqucat¡ rallef ln accodanca wiül lha cùapler of     tlle   1'l       Udted Shtcs Goda, sgerlfied ln llds paüllon.
                                                                                                                 "
   rËpf€lent¡th,o ol dêuor
                                   I   hev¡ barn at¡ürori¡€d to ñls üls þ€lilbn on bêlrdf of thc d¡blor,

                                   I hEvs    axarloed lhe lnfsmalþn ln file pcü$on and havr a reasonabls b.llrf hat lhe lnhmslþn l¡ In¡€d end @md.

                                   I dedare lJrlder penally of      pad¡ry üat tha brEgE¡rE b Irrre and comct,

                                   E¡ecr¡led    on      511512019



                               x                                                                                      Callum Streater
                                                                                                                      Pdnled namo

                                   I¡Ue Chlef Eracrtlvrr

                                                                                      r
                                                                                      I
                              x                                     a
                                                                                                                       Dab    5/15/2019
                                                                                                                              MM/OD'YYYY

                                   Ad¡ttt €.L¡r¡Clç 3401
                                   Pllntad name

                                   l¡ndc R¡th          & Gobb LLP
                                   F¡rm naúnÊ

                                   919 Martet Slrs€t
                                   $r¡b 1800
                                   llVllmlnoton- DE l9E0l
                                   Nurrbsr, Slßsl. Cltv, Slaþ E AP Cod€


                                   Coñtrct phono         (3021 ¿107-{400              Em¿lladdmss landle@lrclaw.com

                                   3407DE
                                   Barn¡nterand Sbþ




Omdd     Fffiì 2ol                            Voluntrry PdHon for f{onlndlddudr Flllrgfof B¡nl¡ruptcy                                                                  pago 4
                          Case 19-11104-JTD      Doc 1       Filed 05/15/19        Page 5 of 28




                             IN THE UNITED STATES BANKRUPTCY COURT
                                  F'OR THE DISTRICT OF DELA\ilARE

In re:                                                         Chapter l1

EDGEMARC ENERGY HOLDINGS, LLC,I                                Case   No.   l9-_       (-)
                              Debtor                           Tax I.D. No. XX-XXXXXXX



                                       SCHEDULE         1   TO PETITION

          On the date hereof, each of the affiliated entities listed below, including the debtor in this
chapter l1 case (collectively, the "Debtors"), filed a petition in this Court for relief under chapter
l l of title 11 of the United States Code. Contemporaneously with the filing of their petitions, the
Debtors filed a motion requesting that the Court consolidate their chapter l1 cases for procedural
purposes only.

                              EM Energy Manager, LLC
                              EM Energy Employer, LLC
                              EM Energy Ohio, LLC
                              EM Energy Pennsylvania, LLC
                              EM Energy West Virginia,LLC
                              EM Energy Keystone, LLC
                              EM Energy Midstream Ohio, LLC
                              EM Energy Midstream Pennsylvania, LLC




I The last four digits of the Debtor's federal tax identifìcation number are 6900. The Debtors' corporate headquarters
and the mailing address is 1800 Main Street, Suite 220, Canonsburg, PA 15317.



{   1239.001-W00s522s.}
                                            Case 19-11104-JTD                           Doc 1         Filed 05/15/19              Page 6 of 28



ffi                                            fl¡Gr*Ff!
Debtor name                                                              et
United States Bankruptcy Court for the                       DISTRICT OF DELAWARE                                                                                Check if this is an
                                                                                                                                                                 amended filing
Case number (if known)




Official Farm 204
Chapter 11 or Chapter 9 Gases: Consolidated List of Creditors Who Have the 20 Largest Unsecured
Glaims and Are Not lnsiders                                                                12t15

A list of creditos holding the 20 largest unsecured claims must be filed in a Ghapter I I or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any penson or entity who is an insider, as defined in 11 U.S.G. S 101(3f ). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holderc of the 20 largest unsecured claims.



                                                                                                                          lortrafueof cdllæ râ|.òi   s€fiôÉ.   torcâfq¡lãê
                                                                                                                         TõË¡ffi;Ji*T õäd-ú-ffiñõrvã¡Ë                       Unóêcured claim
                                                                                                                         pertiålly of co¡lateral or setofl
                                                                                                                                            I
                                                                                                                         secured            I


BP Energy Company                  Attn: Bart Brooks                     Trade Debt                                                                                          s41,353,390
201 Helios Way                     Fax:713-323-5925
Houston, TX77079                   Ph:832-664-4505
                                   Bart.brooks@bp.com




Rover Pipeline LLC                 Attn: Beth Hickey                     Trade Debt                                                                                          s3,773,623
 1300 Main Street                  Ph:713-989-7633
Houston, TX77002                   Beth.hi ckey@energytrans
                                   fer.com


 Rockies Express                   Attn: Samantha                        Trade Debt                                                                                          $   1,638,319
Pipeline LLC                       Richardson
370 Van Gordon                     Ph:303-763-3295
Street Lakewood,                   Samantha.richardson@tall
co     80228-8304                  grassenergylp.com




 Texas Gas                         Attn: Rick Whitworth                  Trade Debt                                                                                          $1,283,500
 Transmission LLC     Ph:270-688-6847
 610 W. Second Street Rick. whitworth@bwpm lp
 Owensboro,                        .com
 KY 42301




Ofi¡cial form 204                                     Chapter 11 or Chapter   I   Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                   page   1




Software Copyrioht (c) '1996-2019 Best Case, LLC -   w.beslæse.com                                                                                                       Besl Case Eankruptcy
                                                            Case 19-11104-JTD                      Doc 1         Filed 05/15/19               Page 7 of 28



Debtor EdgeMarc Energy Holdings, LLG, et aL                                                                                     Case number (if known)
            Neme

l{äme:of èieditorãnrl:',,'. .                  :


cgûpl@ ña¡llng á&lrc-à",
lllc-ludiag ?tp cödJ
                     ., ..., '
                                        '   ,, ,




        .             j.,:...i,.:]:.
                                                                                                                                     pârtlâlly.          of co¡lateral or 3êtoff
    :
                                                                                                                                     setured
Markwest Libefty      Attn: Jim Crews                                                  Trade Debt                                                                                    $71 1,635
Bluestone, LLC        Vice President, Business
 l5l5 Arapahoe Street Development
'Iower 1 Suite 1600   Ph:304-343-6580
Denver, CO 80202                                   j ames. crews@markwest.c
                                                   om

ETC Northeast                                      Attn: Alan Vaina                    Trade Debt                                                                                    $61s,995
Pipeline, LLC                                      Fax:214-981-0703
6051 Wallace Road                                  Ph:214-981-0700
Ext., 3rd Floor                                    Alan.v aina@energytran      s   f
Wexford, PA 15090                                  er.com




Ernst & Young LLP                                  Attn: Carmen Alfieri                Professional                                                                                  $528,400
Pittsbg Ntnl Bnk-Pitt                              Ph:212-360-9188                     Services
640382 Pittsburgh,                                 Carmen.Alfieri@EY.com
PA 1s264 0382


AXIP Energy                                        Attn: Ed Piper                      Trade Debt                                                                                    $502,939
Services                                           Senior Director - Sales
 1301McKinney                                      and Business
Suite 900                                          Development
Houston,                                           Ph:832-294-6700
TX 77010                                           epiper@axip.com
Gateway Royalty                        IV          Attn: Gateway Royalty IV Royalties                                                                                                9275,954
LLC                                                LLC
Corporation Service                                Ph:817-614-8529
Company                                            Email;
50 West Broad Street,                              info@ gatewayroyaltyl I c
Suite 1330                                         .com
Columbus, OH 43215

Anthony Nazar, Aka                                 Attn: Anthony Nazar, Aka Royalties                                                                                                sl92,643
Anthony Nazar, Jr.                                 Anthony Nazar, Jr.
2751 Robindale                                     Ph:330-690-0157
Avenue Akron,
oH 44312




Official form   204                                            Chaptert   1 or Chapter   I   Cases: List of Creditors Who Have the 20 Largest Unsecured cla¡ms                                  page2

Software Copyright (c) 1996-2018 Best Case, LLC -             w.bestcase.æm                                                                                                        Best Case Bankruptcy
                                          Case 19-11104-JTD                           Doc 1         Filed 05/15/19             Page 8 of 28



Debtor     EdgeMarc Energy Holdings, LLG,                    eú aL                                                 Case number (¡f known)
           Name




                                                                                                                       for.iâhi€ of,mllâ€tì
                                                                                                                       i6,taËEäni]î?_l              for
                                                                                                                       partially         I   I       or setoff
                                                                                                                       iêcurêd           I

Christopher J. And   Attn: Christopher J. And                          Royalties                                                                                  $187,968
Lynda M. Keylor      Lynda M. Keylor
363 West Main Street Ph:740-312-8320
Barnesville,
oH43713

Paul F. And Patty S.             Attn: Paul F. And Patty           S   Royalties                                                                                  $183,012
Keylor                           Keylor
321 Eastern Avenue               Ph:740-312-8320
Woodsfield,
oH43793
Dominion Energy                  Atfn: Travis O'Berry                  Trade Debt                                                                                 $ 18   r,366
Transmission, Inc                Interstate Marketing
707 E Main Street                Manager
l Sth Floor                      Ph:804-771-3810
Richmond,                        Fax: 804-771-6786
vA23219                          Travis.v. oberry@dominio
                                 nenergy.com
Michael Christman                Attn: Michael Christman               Royalties                                                                                   s153,226
And Crystal L.                   And Crystal L. Christman
Christman                        Ph:740-213-6400
37758 State Rd 800
Sardis, OH 43946
Ronald hirisher And              Attn: Ronald Krisher And Royalties                                                                                                $148, I 6 I
Karen Krisher                    Karen Krisher
4510 Highland                    Ph:330-394-6190
Avenue Warren,
oH     44481
Robert L. Shapley                Attn: Robert L. Shapley               Royalties                                                                                   $138,759
And Nancy Gail                   And Nancy Gail Shapley
Shapley                          Ph:740-865-2444
410 Fairview Ridge
Rd. New Matamoras,
 oH45767
CSML Farms, LLC                  Attn: CSML Farms, LLC                 Royalties                                                                                   $r   23,200
34685 Oldfield Road               Ph:'740-865-2231
New Matamoras,
oH 45767
Marilyn S. Haynes                Attn: Marilyn S. Haynes               Royalties                                                                                   $115,500
2333 North Fork Rd.               Ph:740-865-2129
New Matamoras,
oH 45767
Dale A. Dietz And                 Attn: Dale A. Dietz And               Royalties                                                                                  $93,600
Diane Dietz, H/W                  Diane Dietz, H/W
2376HowardLn                      Ph:330-699-2507
 Akron, OH 44312


Official form   204                                 Chapter 11 or Chapter   I   Cases: List of Creditors Who Have the 20 Largest Unsecured claims                            page 3


Software Copyright (c) 199è2018 Best Case, LLC -   w.best€se.com                                                                                                 Best Case Bankruptcy
                                           Case 19-11104-JTD                           Doc 1        Filed 05/15/19              Page 9 of 28



Dêbtor      EdgeMarc Energy Holdings, LLC,                    eú   al.                                             Case number (¡f known)
            Name




Neal Hensel And                  Attn: Neal Hensel And                   Royalties                                                                    $89,199
Barbara Hensel                   Barbara Hensel
40670 Greenbrier Rd. Ph:740-934-2339
New Matamoras,
oH 45767




Ofi¡cial form   204                                 Chapter 11 or Chapter   I   Cases: List of Cred¡tors Who Have the 20 Largest Unsecured claims                Page 4

Software Copyright (c) 199è2018 Best Case, LLC -   w.bestcase.com                                                                                   Best Case Bankruptcy
                       Case 19-11104-JTD        Doc 1      Filed 05/15/19         Page 10 of 28




                            IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF DELAWARE

In re:                                                         Chapter   11


EDGEMARC ENERGY HOLDINGS, LLC,I                                Case   No.   19-        (-)
                             Debtor                            Tax I.D. No. XX-XXXXXXX



                               LIST OF EOUITY SECURITY HOLDERS

             The following is a list of debtor EdgeMarc Energy Holdings, LLC's equity security

holders. This list has been prepared in accordance with Fed. R. Bankr. P. 1007(a)(3) for filing

thischapterllcase.

           Name and Address of Holder                                             Percentage
GSCP VI EdgeMarc Holdingso LLC                                                       46%
GS Capital Partners VI Fund LP MB
30 Hudson Street, FL 15
Jersey City, NJ 07302



GSCP VI Parallel EdgeMarc Holdings, LLC                                               7%
GS Capital Partners VI Parallel
30 Hudson Street, FL 15
Jersey City, NJ 07302

BSEP and Bridge2012 Edgemarc Holdings, LLC                                            t9%
30 Hudson Street, FL 15
Jersey City, NJ 07302

Ontario Teachers' Pension                                                            28%
5650 Yonge Street
Toronto, Ontario, CA M2M 4H5 Canada




I
 The last four digits of the Debtor's federal tax identification number are 6900. The Debtors' corporate headquarters
and the mailing address is 1800 Main Street, Suite 220, Canonsburg, PA 15317.




{ 1239.00r   -w0055224. }
                      Case 19-11104-JTD         Doc 1      Filed 05/15/19        Page 11 of 28




                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE

In re:                                                        Chapter    11


EDGEMARC ENERGY HOLDINGS, LLC,I                               Case   No.   19-        u
                            Debtor                            Tax I.D. No. XX-XXXXXXX



      STATEMENT OF CORPORATE O\ryNERSHIP PURSUANT TO RULES 1007(aX1)
         AND 7OO7.I OF THE FEDERAL RULES OF BANKRUPTCY PROCEDURE

            Pursuant to rules 1007(a)(1) and 7007.1 of the Federal Rules of Bankruptcy Procedure,

and to enable the Judges to evaluate possible disqualification or recusal, the above-captioned

debtor and debtor-in-possession (the "Debtor") hereby discloses that the following                               are

corporations, other than the Debtor or a governmental unit, that directly or indirectly own ten

percent (10%) or more of any class of the Debtor's equity interests:

GSCP VI EdgeMarc Holdings, LLC
GS Capital Partners VI Fund LP MB
30 Hudson Street, FL 15
Jersey City, NJ 07302



BSEP and Bridge20l2 Edgemarc Holdings, LLC
30 Hudson Street, FL 15
Jersey City, NJ 07302

Ontario Teachers' Pension
5650 Yonge Street
Toronto, Ontario, CA M2M 4H5 Canada




I
 The last four digits of the Debtor's federal tax identifîcation number are 6900. The Debtors' corporate headquarters
and the mailing address is I 800 Main Street, Suite 220, Canonsburg, PA I 53 17.




{   1239.001-w005s222. }
                                 Case 19-11104-JTD                               Doc 1        Filed 05/15/19            Page 12 of 28




  Deblornang Edoella¡c Enrm¡ l{oldlnos- LLC
  Unlted Stales Bad<ruptcy Coun            hr   lhe:     DISTR|CT OF DEI-AWARE

  Côss nuñbêr ([ ¡nownl
                                                                                                                                   E    Checl¡ lf lhls ls an
                                                                                                                                        amended fillrB



 Official Form 202
 Declaration Under Penalty of Periu ry for Non-lndividual Debtors                                                                                              12rr5

An lndivldu¿l ¡rho l¡¡ authorÞ¡d to ¡ct on b¡half of a non-l¡¡dlvldual dsblor, such as a co¡poraüon or partnersh¡p, mu¡t ilgn ånd submlt thl¡
torm for tho scheduloe of asscts and l¡¡b¡lltlêc. any dhÕr document thal rrqulros a daclañt¡on that ¡s not lncludsd ln lftr document, and any
arn¡ndnrcnt¡ of tho¡e document* Thls fiorm must stala tùr lndlvlùral'r posltlon or rulatbnslrlp to the debttr th€ ldentþ of the documenl,
and lhe data. B¡nlruptcy Rules 1008 snd 9011.

lÌARl,llNG - Brnkruptcy Faud ls a s¡rlous crlme. illaftlng a falsô rtalomant concoallng groperty, or oblalnlne monðy o1 propeÍy by fraud ln
connocfon wllh a bnnkruptcy caso can rasult ln ûnas up to S500,000 or lmprisonrnrnt for up lo 20 ye¡rs, or boltr. 18 U.S.C. 55 lizr l;Jd1,
1519,   ¡nd      3571.



                   Doclatallon and rlgnatura


        ! am rhø
                 praddenl, anolher oftcer, or an Eulhodzed agent of the coçoralioru a mernùa¡ or an auûorÞed igsflt of lhe pãrtnÊr¡hlpl or enotlrer
        hdlvidusl t€fvlng ss ã r€preÞnlativÈ of the dêbtor ln lhls cas¿.

        I   haw eranln¡d lhe lnbrmsl¡on ln llre doq¡¡nents óêck€d bãlosr and I have a rsasonabþ beliEf that tha lnformallon ls lrue and comc{:

            tr      Scrreduþ A/8r Assets-Real and Persona, F oparry (Ofüc¡ål Fom 2l[IüB]
            El      Scåedr¡fe Ð; Q¡dlto¡¡ Wão Hat¡e Oaims Saa¡red by Prope¡ly lffiadal Fom                     2ffiD)
            tr
            tr                  Exew@ CelllÊcls and Unøxp*ed Leases (Offdal Form 206G)
                    Scl¡ed¡¡lo G:
            tr      Sded¡¡le H: Codeölors (Oñidal Fom 206H)
            tr      Summary of .4ssets øld Uú¡l¡lÍøs fq ì.lo*tdivlduals (Offidel Form 206Sum)
            tr      Arnonded Scfiedufa
            t       Chapterlt     orClrapter                                                                                      i'ñtrññffi;äIForm204)
            I       Other doo¡ment lhat requlp¡ a            dedaalion Lþt of                             Holders and           Ownershlp Statåment

        I   declars mdar pendty of pe¡ury ttlat Ue bregolry                 lr
            Ex€cutedon May 15,2019                                      X
                                                                                                          on

                                                                            Gallum Streetor
                                                                            Prinlgd name

                                                                            Ghlef Executlve Offlcgr
                                                                            Pocltlon or elaüorishiplo dàbtoa




Offdal Form       2o2                                            Dcclar¡lon Undor Penaþ of Porlury for l{onJndMdual D¡btors
Sotsdr Cot}Ií¡ht (sl l¡gt   2019 Errl C¡¡G, LtC -   ffi"b.rlc¡3..c.ln                                                                            8ßlcmrgåñtrupty
               Case 19-11104-JTD       Doc 1         Filed 05/15/19   Page 13 of 28




                              EdgeMarc Energy Holdings, LLC

Written Consent of the Restructuring Committee Authorizing the Filing Voluntary Petition
            Under Chapter 1l of the Bankruptcv Code and Related Matters

                                         I|lf.ay   14,2019

        The undersigned, being the member of the Restructuring Committee of the Board of
Managers (the "Restructuring Committee") of EdgeMarc Energy Holdings, LLC, a Delaware
limited liability company (the "Compâny"), acting by written consent without a meeting
pursuant to Section 18-404(d) of the Delaware Limited Liability Company Act and the
provisions of the Eleventh Amended and Restated Limited Liability Company Agreement of the
Company dated as of March 19,2019 (as amended, supplemented and restated from time to time,
the ("LLC Agreement"), hereby authorize, approve and adopt, by written consent, the following
resolutions to the same extent and to have the same force and effect as if such resolutions were
adopted at a meeting of the Restructuring Committee duly called and held for the purpose of
adopting such resolutions.

      \MHEREAS, the Company is the sole member and managing member                of EM Energy
Manager, LLC,aDelaware limited liability company ("EM Enerry Manager");

      WHEREAS, the Company is the managing member of EM Energy Employer, LLC,                 a
Delaware limited liability company ("EM Energy Employer");

       \MHEREAS, EM Energy Employer is the sole member and managing member of each of
EM Energy Ohio, LLC ("EM Energy Ohio"), EM Energy Pennsylvaria, LLC ("EM Enerry
Pennsylvania"), EM Energy West Virginia, LLC ("EM Enerry West Virginia"), EM Energy
Midstream Ohio, LLC ("EM Enerry Midstream Ohio"), EM Energy Midstream Pennsylvania,
LLC ("EM Enerry Midstream Pennsylvania") and EM Energy Keystone, LLC ("EM Enerry
Keystone"), each a Delaware limited liability company (EM Energy Ohio, EM Energy
Pennsylvania, EM Energy V/est Virginia, EM Energy Midstream Ohio, EM Energy
Pennsylvania and EM Energy Keystone collectively, the "Subsidiaries" and together with EM
Energy Manager and EM Energy Employer, the ("Company Group");

       \ilHEREAS, the Restructuring Committee was formed by V/ritten Consent of the Board
of Managers of EdgeMarc Energy Holdings, LLC on March 27,2019 to review and evaluate
restructuring alternatives for the Company Group, including any financing or use of cash
collateral in connection with a potential petition commencing voluntary bankruptcy cases
("Insolvency Event") under chapter I 1 of title I I of the United States Code (as amended or
modified, the "Bankruptcy Code");

        IVHEREAS, the Board of Managers of EdgeMarc Energy Holdings, LLC has expanded
the authority of the Restructuring Committee to include review, evaluation and approval of
potential asset sales in connection with an Insolvency Event;

       \üHEREAS, the Restructuring Committee deems it advisable and in the best interest of
the Company, in the Company's capacity as the sole member of EM Energy Manager and as the
               Case 19-11104-JTD         Doc 1     Filed 05/15/19     Page 14 of 28




managing member of EM Energy Employer, and in EM Energy Employer's capacity as the sole
member of each of the Subsidiaries, to cause the Company and the members of the Company
Group to take certain actions and enter into certain agreements as further described herein;

       \ilHEREAS, the Restructuring Committee has considered the financial and operational
conditions of the Company;

        WHEREAS, the Restructuring Committee has reviewed, considered, and received the
recommendation of senior management of the Company and the advice of the Company's
professionals and advisors with respect to the strategic alternatives available to the Company,
including the possibility of pursuing a restructuring or sale of the Company's business and assets
under the Bankruptcy Code;

        WHEREAS, the Restructuring Committee deems is advisable and in the best interests of
the Company to cause the Company to take certain actions and to enter into certain agreements
as further described herein;

        NO\iln THEREFORE, IT IS HEREBY RESOLVED, that after consideration of the
altematives presented to it and the recommendations of senior management of the Company and
the advice of the Company's professionals and advisors, the Restructuring Committee has
determined in its business judgment that it is in the best interest of the Company, its creditors,
employees, other interested parties, and stakeholders that a voluntary petition be filed by the
Company under chapter I I of the Bankruptcy Code in the United States Bankruptcy Court for
the District of Delaware and the filing of such petition is authorized hereby; and it is further

        RESOLVED, that the Board and any officer of the Company (collectively, the
"Authorized Persons") hereby are, and each of them is, authorized and empowered to (a)
execute, verify and file on behalf of the Company all documents necessary or appropriate in
connection with the filing of said bankruptcy petition, including, without limitation, all petitions,
affidavits, declarations, schedules, statements of financial affairs, lists, motions, applications,
pleadings, and other papers or documents in connection with such chapter 11 petition; (b) take
and perform any and all actions deemed necessary and proper to obtain such relief as authorized
herein and in connection with the Company's chapter ll case; (c) appear as necessary at all
bankruptcy proceedings on behalf of the Company; and (d) pay all such expenses where
necessary or appropriate in order to carry out fully the intent and accomplish the purposes of the
resolutions adopted herein; and it is further

       RESOLVED, that the Company be, and             it   hereby is, authorized and empowered to
guarantee the indebtedness incurred under that certain Senior Secured Superpriority Debtor-In-
Possession Credit Agreement by and among EM Energy Employer, LLC, the several lenders
from time to time parties thereto, and Keybank, National Association (the "DIP Credit
Agreement"); and the Authorized Persons are, and each of them is, authorized and empowered
to obtain postpetition financing according to the terms of the DIP Credit Agreement, including
debtor-in-possession credit facilities or the use of cash collateral (the "DIP Financing"); and to
enter into any guarantees and to pledge and grant liens on the Company's assets as may be
contemplated by or required under the terms of such DIP Financing; and in connection therewith,


                                              2
               Case 19-11104-JTD        Doc 1    Filed 05/15/19     Page 15 of 28




the Authorized Persons are hereby authorized and directed to execute appropriate               loan
agreements, cash collateral agreements, and related ancillary documents; and   it is further

         RESOLVED, that the retention of Landis Rath & Cobb LLP pursuant to the March 27,
2019 retention agreement and the execution of any retention agreements, the payment of any
retainers, fees or expenses, and the approval of any matters related thereto, be and hereby are
ratified, adopted, and approved in all respects as the acts and deeds of the Company and the
Authorized Persons are, and each of them hereby is, authorized and directed to immediately upon
and after the filing of the bankruptcy case execute and cause to be filed an application for
authority to retain Landis Rath & Cobb LLP as the Company's bankruptcy counsel; and it is
further

       RESOLVED, that the retention        of Davis Polk &   Wardwell LLP pursuant to the
November 4, 2016 retention agreement and the execution of any retention agreements, the
payment of any retainers, fees or expenses, and the approval of any matters related thereto, be
and hereby are ratified, adopted, and approved in all respects as the acts and deeds of the
Company and the Authorized Persons are, and each of them hereby is, authorized and directed to
immediately upon and after the filing of the bankruptcy case execute and cause to be filed an
application for authority to retain Davis Polk & Wardwell LLP as the Company's corporate
counsel; and it is further

         RESOLVEI), that the retention of Evercore Partners pursuant to the February 20,2019
retention agreement and the execution of any retention agreements, the payment of any retainers,
fees or expenses, and the approval of any matters related thereto, be and hereby are ratified,
adopted, and approved in all respects as the acts and deeds of the Company and the Authorized
Persons are, and each of them hereby is, authorized and directed to immediately upon and after
the filing of the bankruptcy case execute and cause to be filed an application for authority to
retain Evercore Partners as the Company's investment banker; and it is further

         RESOLVED, that the retention of Opportune LLC and Dacarba LLC pursuant to the
March 26,2019 retention agreement and the execution of any retention agreements, the payment
of any retainers, fees or expenses, and the approval of any matters related thereto, be and hereby
are ratified, adopted, and approved in all respects as the acts and deeds of the Company and the
Authorized Persons are, and each of them hereby is, authorized and directed to immediately upon
and after the filing of the bankruptcy case execute and cause to be filed an application for
authority to retain Opportune LLC and Dacarba LLC as the Company's financial advisors; and it
is further

         RESOLVED, that the retention of Prime Clerk LLC pursuant to the March 22,2019
retention agreement and the execution of any retention agreements, the payment of any retainers,
fees or expenses, and the approval of any matters related thereto, be and hereby are ratified,
adopted, and approved in all respects as the acts and deeds of the Company and the Authorized
Persons are, and each of them hereby is, authorized and directed to immediately upon and after
the filing of the bankruptcy case execute and cause to be filed an application for authority to
retain Prime Clerk LLC as the Company's notice and claims agent; and it is further




                                            J
               Case 19-11104-JTD         Doc 1     Filed 05/15/19      Page 16 of 28




and approved in all respects as tlre acts a¡rd d*eds ofthe Company; and it is further

       RESOLVäD, that the acts, actions and lransactions:herctofore taken by tho Aufhr¡rized
PersoRs or îhe Member in the name of and on behalf of the Company in årrtherance of the
purpose and intent of any or all of the foregoing resolutions, which acts, actions an¡d transactians
would have been approved by the faregoing:resslutions except that such ästs wsre taken befare
the resolutions were adopted, be, and hereby are, ratitiedu confrnned, arld approved in all
respects.

         IN \ilITNX,SS \ryIIEREOF, the undersigned rnember of the Restmcturing Comrnittee of
                Månagers ofEdgeMarc        Holdi*gs" LLt has executed this consent as sf'tbe
d¿te first         above.


        J- Bartels,   Jr




                                              ?^
              Case 19-11104-JTD         Doc 1       Filed 05/15/19   Page 17 of 28




                              EdgeMarc Enerry Holdings, LLC

   Written Consent of the Board of Managers Authorizing the Filing Voluntary Petition
            Under Chanter 11 of the Bankruptcv Code and Related Matters

                                         I|i{'ay   14,2019

        The undersigned, being members of the Board of Managers (the "Board") of EdgeMarc
Energy Holdings, LLC, a Delaware limited liability company (the "Compâny"), acting by
written consent without a meeting pursuant to Section 18-404 of the Delaware Limited Liability
Company Act and the provisions of the Eleventh Amended and Restated Limited Liability
Company Agreement of the Company dated as of March 19,2019 (as amended, supplemented
and restated from time to time, the
                                    *LLC Agreement"), hereby authorize, approve and adopt, by
written consent, the following resolutions to the same extent and to have the same force and
effect as if such resolutions were adopted at a meeting of the Board duly called and held for the
purpose of adopting such resolutions.

      \ilHEREAS, the Company is the sole member and managing member of EM Energy
Manager, LLC, aDelaware limited liability company ("EM Enerry Manager");

      WHEREAS, the Company is the managing member of EM Energy Employer, LLC, a
Delaware limited liability company ("EM Energy Employer");

       \VHEREAS, EM Energy Employer is the sole member and managing member of each of
EM Energy Ohio, LLC ("EM Enerry Ohio"), EM Energy Pennsylvania, LLC ("EM Energy
Pennsylvania"), EM Energy West Virginia, LLC ("EM Energy West Virginia"), EM Energy
Midstream Ohio, LLC ("EM Energy Midstream Ohio"), EM Energy Midstream Pennsylvania,
LLC ("EM Enerry Midstream Pennsylvania") and EM Energy Keystone, LLC ("EM Enerry
Keystone"), each a Delaware limited liability company (EM Energy Ohio, EM Energy
Pennsylvania, EM Energy West Virginia, EM Energy Midstream Ohio, EM Energy
Pennsylvania and EM Energy Keystone collectively, the "Subsidiaries" and together with EM
Energy Manager and EM Energy Employer, the "Company Group");

        WHEREAS, the Board deems it advisable and in the best interest of the Company, in the
Company's capacity as the sole member of EM Energy Manager and as the managing member of
EM Energy Employer, and in EM Energy Employer's capacity as the sole member of each of the
Subsidiaries, to cause the Company and the members of the Company Group to take certain
actions and enter into certain agreements as further described herein;

       \ilHEREAS, the Restructuring Committee was formed by Written Consent of the Board
of Managers of EdgeMarc Energy Holdings, LLC on March 27,2019 ("RC Resolution") to
review and evaluate restructuring alternatives for the Company Group, including any financing
or use of cash collateral in connection with a potential petition commencing voluntary
bankruptcy cases ("Insolvency Event") under chapter 11 of title 11 of the United States Code
(as amended or modified, the "Bankruptcy Code");
               Case 19-11104-JTD         Doc 1     Filed 05/15/19     Page 18 of 28




       WHEREAS, the Board has considered the financial and operational conditions of the
Company;

      \ilHEREAS, the Board has reviewed, considered, and received the recommendation of
the Restructuring Committee, senior management of the Company and the advice of the
Company's professionals and advisors with respect to the strategic alternatives available to the
Company, including the possibility of pursuing a restructuring or sale of the Company's business
and assets under the Bankruptcy Code;

       WHEREAS, the Board deems is advisable and in the best interests of the Company to
                to take certain actions and to enter into certain agreements as further
cause the Company
described herein;

        NO\il, THEREFORE, IT IS HEREBY RESOLVED, that after consideration of the
altematives presented to it and the recommendations of the Restructuring Committee, senior
management of the Company and the advice of the Company's professionals and advisors, the
Board has determined in its business judgment that it is in the best interest of the Company, its
creditors, employees, other interested parties, and stakeholders that a voluntary petition be filed
by the Company under chapter 11 of the Bankruptcy Code in the United States Bankruptcy Court
for the District of Delaware and the filing of such petition is authorized hereby; and it is further

        RESOLVED, that the Board and any officer of the Company (collectively, the
"Authorized Persons") hereby are, and each of them is, authorized and empowered to (a)
execute, verify and file on behalf of the Company all documents necessary or appropriate in
connection with the filing of said bankruptcy petition, including, without limitation, all petitions,
affidavits, declarations, schedules, statements of financial affairs, lists, motions, applications,
pleadings, and other papers or documents in connection with such chapter 1l petition; (b) take
and perform any and all actions deemed necessary and proper to obtain such relief as authorized
herein and in connection with the Company's chapter 11 case; (c) appear as necessary at all
bankruptcy proceedings on behalf of the Company; and (d) pay all such expenses where
necessary or appropriate in order to carry out fully the intent and accomplish the purposes of the
resolutions adopted herein; and it is further

       RESOLVED, that the Company be, and it hereby is, authorized and empowered to
guarantee the indebtedness incurred under that certain Senior Secured Superpriority Debtor-In-
Possession Credit Agreement by and ¿ìmong EM Energy Employer, LLC, the several lenders
from time to time parties thereto, and Keybank, National Association (the "DIP Credit
Agreenent"); and the Authorized Persons are, and each of them is, authorized and empowered
to obtain posþetition financing according to the terms of the DIP Credit Agreement, including
debtor-in-possession credit facilities or the use of cash collateral (the "DIP Financing"); and to
enter into any guarantees and to pledge and grant liens on the Company's assets as may be
contemplated by or required under the terms of such DIP Financing; and in connection therewith,
the Authorized Persons are hereby authorized and directed to execute appropriate loan
agreements, cash collateral agreements, and related ancillary documents; and it is further




                                              2
               Case 19-11104-JTD         Doc 1    Filed 05/15/19     Page 19 of 28




       RESOLVED, that the Authorized Persons ¿re authorized and empowered to execute,
verify and file on behalf of EM Energy Manager and EM Energy Employer all documents,
including, but not limited to, a written consent or resolutions, necessary or appropriate to
approve the filing of a bankruptcy petition on behalf of EM Energy Manager, EM Energy
Manager and the Subsidiaries; and it is further

       RESOLVED, that the Restructuring Committee is authorized and empowered to review,
evaluate, approve and authorize a potential sale of all or substantially all of the Company's assets
in connection with an Insolvency Event and that a potential sale of all or substantially all of the
Company's assets in connection with an Insolvency Event shall be included in the definition of
Restructuring under the delegation of authority in the RC Resolution; and it is further

        RESOLVED, the Board does hereby ratify and approve the actions taken by the
Restructuring Committee in connection with a Restructuring as lawfully taken within the
delegation of authority established by the RC Resolution and all such actions are hereby adopted,
ratified, confirmed and approved in all respects as the acts and deeds of the Company; and it is
further

       RESOLVED, that all instruments, agreements, certificates, consents, waivers or other
documents heretofore executed and delivered (or caused to be executed and delivered) and all
acts lawfully done or actions lawfully taken by the Authorized Persons or the Restructuring
Committee in connection with the chapter 11 case, the DIP Credit Agreement, the DIP
Financing, or any further action to seek relief on behalf of the Company under chapter 1 I of the
Bankruptcy Code, or any matter related thereto, be, and hereby are, adopted, ratified, confirmed
and approved in alt respects as the acts and deeds of the Company; and it is further

        RESOLVED, that the acts, actions and transactions heretofore taken by the Authorized
Persons, the Restructuring Committee or the Board in the name of and on behalf of the Company
in fuitherance of the purpose and intent of any or all of the foregoing resolutions, which acts,
actions and transactions would have been approved by the foregoing resolutions except that such
acts were taken before the resolutions were adopted, be, and hereby are, ratiflted, confirmed, and
approved in all respects.

       This consent may be executed in one or more counterparts, each of which shall be
deemed an original and all of which together shall be deemed to constitute one and the same
instrument.




                                              J
               Case 19-11104-JTD         Doc 1     Filed 05/15/19      Page 20 of 28




          IN \ryITNESS WHEREOF, the undersigned         members of the Board of Managers of the
Company have executed this consent or a counterpart thereof, all of which counterparts together
constitute one and the same instrument, as of the date first written above.



          Scott Lebovitz


          *w tø
          Sebastien Gagnon




          Baird Whitehead



          ZviOwitz


          Romeo Leemrijse




          Verlyn W. Holt



          Jack Golden



          George Dotson




          Patrick Bartels Jr.



          Callum Streeter



          Alan Shepard
                                          SIcT.{erURe PAGE To
                             WnrrrBu CoNs¡Nr op rHE BoARD   oF MANAcERS oF
                                   EDGEMARC ENenGY HOLDTNGS, LLC
us   6169597
                  Case 19-11104-JTD         Doc 1     Filed 05/15/19   Page 21 of 28




        IN WIIT{ESS \VII$RAOF,'the undersigned members of the Board o{Maüagêrs of tlre
Company have exeeuted this c<rns$lt or a counterpart thereof, aål of \¡/hieh eounterpans bgefher
constitute onâ and the same instrument as of the date frst *titten above.



           $cott Lebovitz



           $ebnstien *agnan




           ãvi ûrvitz



           Romeo Leemrijoc




           Verlyn lV. Holt



           Jaek   t*lden


           G*orge Dotson



           Pstrick ßartel* Jn



           Callum Streeter



           Alan Shepnrd
                                             SIÇNÁ,IU*,Ê PÅçFTr¡
                             Wnrrrr¡¡   CüNSENT ot? THs gûanÞar
                                                              M¿x*cnRs o$
                                   EHigMAII,c ÊNäR$Y HI}il)INüs. LLÖ
tls   6t69597
              Case 19-11104-JTD              Doc 1    Filed 05/15/19     Page 22 of 28




       IN \ilITNESS WHEREOF, the undersigned            members of the Board of Managers of the
Company have executed this consent or a counterpart thereof, all of which counterparts together
constitute one and the same instrument, as of the date first written above.




        Scott Lebovitz




        Sebastien Gagnon




       Baird Whitehead



             Orvitz



                           se




        Verlyn \il. Holt



        Jack Golden



        George Dotson




        Patrick Bartels Jr.



        Callum Streeter



        Alan Shepard
                                             SIGNATUREPAGETO
                                WRITTEN CoT.¡sBnTOT THE BOARD OF MANAGERS OF
                                      EDGEMARC ENENCV HOT-DINGS, LLC
us 6r69597
               Case 19-11104-JTD      Doc 1        Filed 05/15/19   Page 23 of 28




         IN ÌYITNESS WIIDREOF, the undersigned members of the Board of Managers of the
 Company have executed this consent or a cormt€rpart thereof, all of which counterparts together
 constitute one and the sa¡ne instrumørt, as of the date first u¡ritt€n above.




           Scott Lebovitz



           SebestÍen Gegnon




          Bdrd lVhiteherd



          ZvtOrviø


          Romeo Leemriise




          Verþ       Holt



          J¡ck Golden



          George Dotson




          Patrick B¡rtel¡ Jr,



          Callum Streeter



          Alan Shepard


                                               5
us   6169597
                 Case 19-11104-JTD            Doc 1        Filed 05/15/19        Page 24 of 28




        n\f ìryITnnS$ WHËRñOF, the undersignd msnbss of ths Board of Managers of ths
Csnpany hrve executd tftis conseot or s eounterpart thæa{ all af,which cs.¡ntery¿rts tqether
ourslitutc one rnd the samc instrumenl as of the d¡te first written aborre.



           Srott l"êbûvitt



           Sebrstien Gegnon



           Baird Whitehc¡d



           Zvi Orritr



           Romco Lcemrijse



                     .Ilolt


                Golden



           George   llokon


           Patrick Bartel¡ Jr,



           C¡llum Strecter



           Alrn Shepard
                                              StcNÂTrrRE PÅ6ÊTû
                              Snrrrm,r   CoNSENT oF Ttrg   Bo*nn or MÅtr¡¡cßns   tr
                                    IbcsM*nc [l*Ency Hot þu,¡*s,      [lÄ
LJS   6ló9597
         Case 19-11104-JTD                    Doc 1        Filed 05/15/19              Page 25 of 28



        IN WITNESS WHEREOF. the r.rndersigned members of the Board of Managers of the
Company have executed tlús cr¡nsent or a cûunterpârt thereof, all of whieh co$ntet?arts together
constiture one and the sa¡rie instn¡ment, as of the date first wriften above.




                Scott Lebovitz



                Scbastien Gagnon




                Bairrl Whitehead



                ZviOwitz


                Romeo Leemrijse




                Verlyn W. Holt



                Jack Golden



                George



                Patrick Bartels .Ir.



                C¿llum Streeter



                AIan Shepard
                                                   SICN.ATURE PAGE,:.o
                                   WRIT"IEì¡ CoNsijNT ÛF TriË BoARD oF MA}.¡AGERS oF
                                          EDçËMARC EI.$ERCY Hof-Dn.lGs, LLC
us   6   I   ó9597
              Case 19-11104-JTD          Doc 1     Filed 05/15/19      Page 26 of 28




        IN ïTITN$SS WIIHREûF, the under*igned mernbers of the Board of Managers uf the
Company have executed this ccnsent or a counterpar't tåereof, all of lt{rich counterparts together
constitute sne and the $ame instrumcnt" as of ths d*te first w¡itten above.




        Scott Lebovitx




        Sebastien Gagnp¡1




        Baird Whitehead



        Zvi 0rvitz



        Romeo Leemrijse




        Verlyn !?', Holt



       Jack Goldcn



                Þotson



        P¡trick Bnrtels Jr.



        Callum Streeter



        Àlan Sheparrl
                                           SIGNA'rURË PA{"}s rtu
                            WRITTIìN C(}NSFNT OF THc BO¡NN Or M*N¿CERS OT
                                   EDGE.MARC ENÊRGY HoIonvCS, LLC
us 6169597
              Case 19-11104-JTD           Doc 1    Filed 05/15/19     Page 27 of 28




         IN WITNESS IVHEREOF,         th€ undersigned members of the Hoard of Managers of the
 Company have executed this consent or a counterpart thereof, all of which counterparts together
 constifute one ûnd the same instrument, as of the date first written above.



         Scott Lebovit¡




         Scbnstien Gagnon




         Bsird Whitehead



         Zvi Orvit¿



        Romeo Leemrij*c




        Verlyn rff. Hslt



        Jnck Golden




        George Dotson




                           Jr"



        C¡llum Streeter



                                                       a*,%e_***_.-



                                          SIöNÀTIJRE PAGË To
                             lVRrmEN CONSSNTOFTHE B{)ARDoF MATI¡AûËRS oF
                                   EDcËMÀRc ENERGY HoLDtNcs, LLC
us 6t6959?
               Case 19-11104-JTD    Doc 1      Filed 05/15/19      Page 28 of 28




                                     THE FOREGOING RESOLUTION REGARDING THE
                                     ItrAIVER OF EM HOLDCO LLC'S RIGHT UNDER
                                     SECTION 8.2(n) OF THE LLC AGREEMENT IS
                                     ACKNOWLEDGED AND AGREED TO BY THE
                                     UNDERSIGNED IN ITS CAPACITY AS A MEMBER
                                     OF EDGEMARC ENERGY HOLDINGS, LLC.



                                     EM IIOLDCO LLC

                                     By: Ontario Teachers' Pension Plan Board,
                                         its sole member



                                     By
                                                    ZviOwitz
                                          Title:    Authorized Signatory




                                    Srcxerune      PAGE   To
                        WRITTEN CoNSTNToT'THE BOARD oF MANAGERS OF
                              EDGEMARC ENERGY HOLDINGS, LLC
us   6169597
